ON REHEARING
CATES, Presiding Judge.
On rehearing2 appellant claims that the statement that Lassiter once saved Barton’s life was a canard.
We do not think the truth of that assertion [which appears in the statement given by Barton to Pemberton quoted above, see p. 697 of this Ms] was an issue in the trial. That Pemberton wrote it out comes down to the credit to be attached to a peripheral part of his testimony. He claimed that was part of what Barton told him.
Application overruled.
All the Judges concur.

. Neither brief of appellant complies with Rule A, 49 Ala.App. XXI, or Rule 28(a) (7) ARAP.